In an egligence claim to recover damages for personal injuries, claimant appeals from a judgment of the Court of Claims (Lengyel, J.), dated April 16, 1984, which, after a nonjury trial on the issue of liability only, granted the State’s motion to dismiss the claim.
Judgment affirmed, with costs.
The claimant was injured on June, 12, 1979, at approximately 7:40 p.m., when the motorcycle he was operating left the roadway, traveled on the shoulder for some distance, and struck a sign post and telephone pole. As a result of this mishap, claimant was thrown from the motorcycle and struck a rock.
At trial, claimant made no allegation that the State was in any way negligent with respect to his leaving the traveled portion of the road. Rather, claimant contended that the State was negligent in its maintenance of the shoulder of the roadway, and that defects in the shoulder prevented him from directing the motorcycle and returning to the roadway.
On this record we cannot say that the trial court’s determinations relative to claimant’s various theories were incorrect or that the evidence was such that we should reverse the judgment and attempt to fix comparative fault. Lazer, J. P., Rubin, Kunzeman and Kooper, JJ., concur.